Exhibit 10.1

 

THIRD AMENDMENT TO

FORBEARANCE AGREEMENT

 

THIS THIRD AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made as of
this 27th day April, 2011 (the “Effective Date”), between HERON LAKE BIOENERGY,
LLC, a Minnesota limited liability company (“Borrower”), and AGSTAR FINANCIAL
SERVICES, PCA, a United States instrumentality (“Lender”).

 

RECITALS

 

A.                                   The Borrower and the Lender have previously
entered into a Forbearance Agreement dated as of July 2, 2010, a First Amendment
to Forbearance Agreement dated December 31, 2010, and a Second Amendment to
Forbearance Agreement dated March 1, 2011 (collectively, the “Forbearance
Agreement”), which provided for a forbearance period which expires on or before
May 1, 2011.

 

B.                                     The Borrower has requested an extension
of the Forbearance Period (as defined in the Forbearance Agreement), and the
Lender is willing to grant such an extension upon the terms and conditions set
forth in this Amendment.

 

C.                                     Unless otherwise expressly defined
herein, capitalized terms used herein shall have the same meaning ascribed to
them in the Forbearance Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the facts set forth in the foregoing
Recitals, which the parties agree are true and correct, and in consideration for
entering into this Amendment, the parties hereto agree as follows:

 

1.                                       Amendments to Forbearance Agreement.

 

a.                                       Section 3 of the Forbearance Agreement
is amended, restated and replaced in its entirety by the following:

 

3.                                       Forbearance Period. Provided that the
Conditions Precedent set forth below have first been satisfied and Borrower
complies with the terms of this Agreement, the Lender agrees it will not declare
a default under the Loan Documents or enforce any remedies available to it under
the Loan Documents or applicable law on account of the Borrower’s default
beginning on the Effective Date, and ending on the earlier of (i) July 1, 2011
or (ii) the occurrence of an Event of Default (as defined below) hereunder (the
“Forbearance Period”).

 

b.                                      The following subsection shall be added
to Section 11 of the Forbearance Agreement and shall be included as additional
“Events of Default” as used in therein:

 

--------------------------------------------------------------------------------


 

f.                                         Restructuring Milestones.  Borrower
shall have failed to meet or achieve any of the following milestones on or
before the specified dates:

 

·                                          On or before April 22, 2011, the
Borrower shall have submitted an updated plan addressing all Lender concerns and
performance improvement, and a plan to include updated financial models for
various capitalization options of the Borrower;

·                                          On or before May 20, 2011, the
Borrower shall have delivered an executed Letter of Intent (LOI), acceptable to
the Lender, in its sole discretion, and which addresses the completion of the
conversion of the plant to natural gas power and such other matters as Lender
may reasonably request;

·                                          On or before June 14, 2011, Borrower
shall have filed its completed 10-Q with the Securities and Exchange Commission;

·                                          On or before July 1, 2011, Borrower
shall have closed on, and all funding for the New Equity in accordance with the
terms of Section 10 of this Agreement (except as the same are expressly modified
by this Amendment) shall have occurred or shall be scheduled to be closed on and
occur within a reasonable time thereafter in accordance with the terms and
conditions of the LOI; and Borrower shall have executed and delivered all
amendments to the Loan Documents as contemplated by Section 10 of this
Agreement, which amendments shall also include such terms, conditions and
covenants as Lender may reasonably request, including without limitation,
provisions requiring that all officers, directors, managers, and other key
employees comprising the management of the Borrower be reasonably acceptable to
the Lender, any such provisions however subject to the management and other
applicable provisions of Borrower’s Member Control Agreement and providing for
such other limitations on changes thereto or resulting from changes in control
of the Borrower; and

·                                          On or before July 1, 2011, Borrower
shall have completed, or shall have caused its subsidiaries and Affiliates to
complete, all project milestones necessary to begin construction of a natural
gas pipeline connecting Borrower’s ethanol production facility to the natural
gas pipeline facilities of Northern Border Pipeline Company in Cottonwood
County, Minnesota, which milestones have been previously delivered to the
Lender.

 

2

--------------------------------------------------------------------------------


 

c.                                       Section 7 of the Forbearance Agreement
is deleted in its entirety and subject to Section 3 of the Forbearance
Agreement, as modified above, the Term Revolving Loan shall be governed by the
Amended and Restated Fourth Supplement of even date herewith and the MLA as
amended by Amendment No. 1 to Fourth Amended and Restated Master Loan Agreement
of even date herewith.

 

2.                                       Conditions Precedent. As conditions
precedent to the Lender’s continuing forbearance under the Forbearance
Agreement, as set forth in the preceding paragraph, the following shall have
been executed and/or delivered to the Lender:

 

a.                                       the Borrower shall have executed and
delivered to the Lender this Amendment and any other documents and agreements
ancillary or incident hereto;

 

b.                                      the Borrower shall have obtained and
executed and delivered to the Lender any and all further documentation
reasonably requested by the Lender, including without limitation: (i) the
Amendment No. 1 to Fourth Amended and Restated Master Loan Agreement, (ii) the
Amended and Restated Fourth Supplement to the Master Loan Agreement, (iii) the
Amendment No. 2 to the Amended and Restated Fifth Supplement to the Master Loan
Agreement, (iv) the Allonge No. 2 to the Revolving Line of Credit Note, (v) the
Pledge Agreement, (vi) the Guaranty of HLBE Pipeline Company, LLC, (vii) the
Pledge Agreement from HLBE Pipeline Company, LLC, and (viii) all other
additional or ancillary documents, instruments and agreements contemplated under
any of the foregoing.

 

c.                                       the Borrower shall have paid to Lender
all costs and expenses incurred by Lender in connection with the execution of
this Amendment, including, without limitation,

 

3.                                       Effect of Amendment. Except as
expressly provided in this Amendment, the Forbearance Agreement, Loan Agreement,
Notes, Mortgage and Security Agreement remain in full force and effect in
accordance with their respective terms, and this Amendment shall not be
construed to: (i) impair the validity, perfection or priority of any security
interest or lien securing the Loans; (ii) waive or impair any rights, powers or
remedies of the Lender under the Forbearance Agreement, Loan Agreement, Notes,
Mortgage or Security Agreement; or (iii) constitute an agreement by the Lender
or require it to extend the Forbearance Period, or grant additional forbearance
periods.

 

4.                                       Representations and Warranties. The
Borrower represents and warrants to Lender as follows:

 

a.                                       Borrower. The Borrower is a limited
liability company duly organized and validly existing and in good standing under
the laws of the State of Minnesota and is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect
on its respective financial condition or operations. The Borrower has the power
and authority to own and operate its assets and to carry on its business and to
execute, deliver, and perform its obligations under the Loan Documents, the
Forbearance Agreement, and this Amendment.

 

3

--------------------------------------------------------------------------------


 

b.                                      Execution. The execution, delivery and
performance by the Borrower of this Amendment is within the Borrower’s powers,
has been duly authorized by all necessary action, does not contravene: (i) the
articles of organization or operating agreements of the Borrower; or (ii) any
law or any contractual restriction binding on or affecting the Borrower, and
does not result in or require the creation of any lien, security interest or
other charge or encumbrance (other than pursuant to the terms of the Loan
Documents) upon or with respect to any of its respective properties.

 

c.                                       Enforceability. This Amendment is, the
Forbearance Agreement is, and each of the Loan Document to which the Borrower is
a party are, or when delivered will be, legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity.

 

5.                                       Miscellaneous.

 

a.                                       Recitals Incorporated. The Recitals set
forth at the beginning of this Amendment are deemed incorporated herein, and the
parties hereto represent they are true, accurate and correct.

 

b.                                      Governing Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

c.                                       Severability. If any provision of this
Amendment shall be invalid, illegal or otherwise unenforceable, such provision
shall be severable from the remainder of such agreement and the validity,
legality and enforceability of the remaining provisions shall not be adversely
affected or impaired thereby and shall remain in full force and effect.

 

d.                                      Counterparts. This Amendment may be
executed in two or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when two or more counterparts have
been signed by each of the parties and delivered to the other parties.

 

e.                                       Entire Agreement. This Amendment, the
Forbearance Agreement, and the other Loan Documents set forth the entire
agreement between the parties pertaining to the transactions contemplated by
this Amendment.  This Amendment may be amended or modified only by a written
instrument signed by the party against which enforcement is sought.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date and year set forth below.

 

Dated: April 27, 2011

 

 

HERON LAKE BIOENERGY, LLC, a

 

Minnesota limited liability company

 

 

 

 

 

/s/ Robert. J. Ferguson

 

By: Robert J. Ferguson

 

  Its: President

 

 

Dated: April 27, 2011

 

 

AGSTAR FINANCIAL SERVICES, PCA,

 

a United States instrumentality,

 

 

 

/s/ Mark Schmidt

 

By: Mark Schmidt

 

Its: Vice President

 

[Signature Page to Third Amendment to Forbearance Agreement]

 

5

--------------------------------------------------------------------------------